Order entered June 17, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00396-CR

                  EX PARTE JOHN MORGAN STAFFORD

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-00466-2022

                                     ORDER

      Before the Court is appellant’s June 14, 2022 motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant to file his brief on or

before July 18, 2022. The State’s brief shall be due on or before August 8, 2022.


                                            /s/    LANA MYERS
                                                   JUSTICE